     Case 1:21-cv-00029-NONE-SKO Document 17 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANDREW HILL, an individual, on behalf              No. 1:21-cv-00029-NONE-SKO
      of himself and all members of the putative
12    class,

13                        Plaintiff,                     ORDER ADOPTING THE JOINT
                                                         STIPULATION OF THE PARTIES
14            v.                                         REGARDING CLASS DEFINITION AND
                                                         DENYING MOTION TO DISMISS AS MOOT
15    INTERNATIONAL PAPER COMPANY,
      et al.,                                            (Doc. Nos. 11, 16)
16
                          Defendants.
17

18

19           Plaintiff Andrew Hill filed a first amended complaint in this putative class-action lawsuit

20   on February 17, 2021. (Doc. No. 9.) Defendant International Paper Company filed a motion to

21   dismiss on March 10, 2021. (Doc. No. 11.) On June 28, 2021, the court ordered the parties to

22   meet and confer to determine whether the pending motion to dismiss could be resolved by way of

23   a stipulation. (Doc. No. 15.) On July 22, 2021, the parties filed a stipulation in response to the

24   minute order, stipulating to an amended definition of the proposed class. (Doc. No. 16.) Therein,

25   the parties stipulate that “Defendant’s Motion to Dismiss would be mooted by the Court’s

26   adoption of [the parties’] stipulation.” (Id. at 4 (citation omitted).) The court will enter the order

27   granting the parties’ requested relief.

28   /////
                                                         1
     Case 1:21-cv-00029-NONE-SKO Document 17 Filed 08/02/21 Page 2 of 2


 1          Accordingly,

 2       1. The Class Definition shall be as follows:1

 3                  All current and former hourly-paid or non-exempt California based

 4                  employees employed by Defendants within the State of California at any

 5                  time during the period from December 4, 2016 to final judgment with the

 6                  exception of claims released up until January 27, 2017 by the settlement

 7                  obtained in Melvyn Letuligasenoa, et al. v. International Paper Co., et al.

 8                  (Santa Clara Superior Court Case No. 1:13–cv–254154).

 9       2. Defendant’s Motion to Dismiss (Doc. No. 11) is hereby DENIED, AS MOOT.

10   IT IS SO ORDERED.
11
         Dated:    July 31, 2021
12                                                       UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
     1
      To avoid any doubt, the court explicitly states that it is not certifying the class at this time.
28
     Rather, this order merely reflects the definition of the putative class.
                                                         2
